Bell, J.,
dissenting. I regret that I can not agree with the majority of the court in this ease. In my opinion the Ohio Mortgage Company, assignee of the land contract herein, is in exactly the same position as a mortgagee in possession of an unrecorded mortgage, and, as such, its lien should not be superior to that of a subsequent judgment creditor. I realize that the decision in Miller v. Albright, 60 Ohio St., 48, 53 N. E., 490, may militate against this position but I agree with neither the reasoning nor the result of that case, and I do not believe that decision is particularly binding in view of subsequent action by the Legislature.